Citation Nr: 0022545	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  99-00 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a granulomata of 
the right lung.

3.  Entitlement to service connection for high glucose.

4.  Entitlement to service connection for periodontal 
disease.

5.  Entitlement to service connection for dental occlusion, 
overbite, and crowded maxillary anterior dentition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to July 
1997.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the St. Louis, 
Missouri, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for a hearing loss, for right 
lung granulomata, for high glucose, for periodontal disease, 
and for dental occlusion, overbite, and crowded maxillary 
anterior dentition.

The claims for service connection for right lung granulomata, 
for periodontal disease, and for dental occlusion, overbite, 
and crowded maxillary anterior dentition, will be addressed 
in a remand that follows the decisions on the other issues on 
appeal.


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence of a 
current hearing impairment that meets the VA criteria for a 
disability due to hearing impairment.

2.  The veteran has not submitted evidence of a medical 
diagnosis of diabetes or any other current disability 
manifested by high blood glucose levels.



CONCLUSIONS OF LAW

1.  The claim for service connection for hearing loss is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim for service connection for high glucose is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hearing Loss

The veteran contends that he has hearing loss that began 
during service.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.303 (1999).

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

In Caluza v. Brown, 7 Vet. App. 498 (1995), the Court set out 
three requirements that must be met in order for a claim of 
service connection to be considered well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be competent evidence 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence).  Third, there must be 
competent evidence of a nexus between the injury or disease 
in service and the current disability (medical evidence).  
The third requirement can be satisfied by a statutory 
presumption that certain diseases that manifest within 
certain prescribed periods are related to service.  Caluza, 
at 506.

Service connection for hearing loss is regulated at 38 C.F.R. 
§ 3.385, which provides that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

38 C.F.R. § 3.385 (1999).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court noted 
that 38 C.F.R. § 3.385, "does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service."  5 Vet. App. at 159.  The Court explained 
that:

[W]hen audiometric test results at a 
veteran's separation from service do not 
meet the regulatory requirements for 
establishing a "disability" at that 
time, he or she may nevertheless 
establish service connection for a 
current hearing disability by submitting 
evidence that the current disability is 
causally related to service.

5 Vet. App. at 160.

There is evidence that the veteran has some hearing 
impairment, and that his hearing diminished during service.  
But test results do not show that he has a hearing loss 
disability, for VA benefits purposes.  His claims file 
contains records of audiological testing during service, and 
on one occasion after service, in January 1998.  On the VA 
audiological evaluation in January 1998, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
20
35
LEFT
15
10
10
20
35

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.

In the January 1998 testing, the auditory threshold was not 
40 decibels or greater in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz.  The threshold was 26 decibels or 
greater in only one of the relevant frequencies, and the 
speech recognition scores were more than 94 percent.  Thus, 
the impairment of the veteran's hearing did not reach the 
level considered to be a disability for purposes of 
qualifying for VA benefits.  See 38 C.F.R. § 3.385 (1999).  
Although the veteran's service medical records showed some 
worsening in audiological test results over the course of the 
veteran's service, none of the tests during service showed 
hearing impairment that meets the criteria to be considered a 
disability.  The medical evidence does not show that the 
veteran has a current hearing loss that is a disability for 
VA purposes.  Without evidence of a current disability, a 
claim for service connection is not a well grounded claim.  
See Caluza, supra, at 506.  Therefore, the veteran's claim 
for service connection is not a well grounded claim, and that 
claim must be denied.


High Glucose

The veteran is seeking service connection for elevated blood 
sugar readings.  He has asserted that elevated glucose levels 
found on testing during and after service could be a sign of 
early diabetes.  He has noted that he has a family history of 
diabetes, in his father and his paternal grandmother.

In the case of certain chronic diseases, including diabetes 
mellitus, service connection may be presumed if the disease 
became manifest to a degree of 10 percent disabling or more 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

Medical records in the claims file variously list the normal 
range for blood glucose levels as from 65 to 70 mg/dl as the 
low end of normal, and from 106 to 115 mg/dl as the high end 
of normal.  Test results in the veteran's service medical 
records include blood glucose levels of 80 in March 1989, 139 
in January 1990, 101 in April 1994, and 109 and 106 on 
separation examination and follow-up, both in January 1997.  
The January 1997 reports described the 109 and 106 test 
results as showing a slight elevation of blood sugar, and the 
top limit of normal, respectively.  Urinalysis results from 
throughout the veteran's service were negative or normal for 
glucose.  On VA examination in January 1998, the veteran's 
blood glucose level was 122.  The examiner noted that the 
blood test showed a slightly high glucose level.  The 
examiner noted that the test was nonfasting, however, and 
that urinalysis showed no evidence of diabetes or glucose 
problems.

There is no record that the veteran has ever been diagnosed 
with diabetes.  The high blood glucose levels by themselves, 
without a diagnosis of diabetes, do not constitute a 
disability for purposes of VA compensation.  In the absence 
of a diagnosis of a current disability, the veteran's claim 
for service connection for high glucose levels does not meet 
the requirements for a well grounded claim.  Therefore, the 
claim is denied.


ORDER

A well grounded claim for service connection for hearing loss 
not having been submitted, the claim is denied.

A well grounded claim for service connection for a disability 
manifested by high glucose not having been submitted, the 
claim is denied.


REMAND

Right Lung Granulomata

The veteran is seeking service connection for granulomata of 
the right lung.  He reports that a granuloma was found in his 
right lung during service.  He asserts that the granuloma 
could be related to his exposure to asbestos during service.  
In the veteran's service medical records, a chest x-ray taken 
in April 1994 revealed a one centimeter, calcified nodule in 
the veteran's right lung, at the first costochondral 
junction.  The nodule was described as a granuloma.  Repeat 
x-rays taken in September 1994 showed the same granuloma, 
with no change.  On VA medical examination in January 1998, 
chest x-rays showed a nodular calcification in the upper lobe 
of the right lung, thought to be a benign granuloma, and 
similar, though smaller, granulomata at the base of the right 
lung.

It is not clear from the record whether the granulomata in 
the veteran's right lung represents a current disability.  
The Board notes that x-rays revealed one granuloma during 
service, while additional smaller granulomata were noted in 
the x-ray taken shortly after separation from service.  In 
Chelte v. Brown, 10 Vet. App. 268 (1997), the Court indicated 
that there was some question as to whether a scar, without 
complications, constituted a current disability.  The 
granulomata have been described as a benign condition.  It is 
not clear whether the granulomata are more like scars, or 
whether there is any active disease process or any impairment 
of the lung related to the granulomata.  In questions 
requiring medical conclusions, the Board must point to a 
medical basis other than its own unsubstantiated opinion.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As the 
current evidence does not provide a basis for the Board to 
determine whether the granulomata in the veteran's right lung 
constitute a current disability, the Board will remand the 
matter for a medical examination and opinion.

Dental Claims

The veteran's claims on appeal include two claims for dental 
disorders: a claim for service connection for periodontal 
disease, and a claim for dental occlusion, overbite, and 
crowded maxillary dentition.  The Board notes that some of 
the VA regulations pertaining to service connection for 
dental disorders were changed in 1999, after the veteran 
filed his claims.  See Service Connection of Dental 
Conditions for Treatment Purposes, 64 Fed. Reg. 30,392 (1999) 
(codified at 38 C.F.R. §§ 3.381, 3.382, 4.149).  The RO has 
not addressed the veteran's claims for service connection for 
dental disorders with consideration of the revised 
regulations.  Before considering those claims on appeal, the 
Board will remand the claims for the RO to adjudicate under 
the revised regulations.

The Board hereby notifies the appellant that he has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a VA medical examination to determine 
whether granulomata in the veteran's 
right lung produce a current disability.  
Prior to the examination, the examining 
physician should review the veteran's 
claims file, with particular attention to 
chest x-ray reports.  All necessary tests 
should be performed.  The examiner should 
provide an opinion with respect to the 
following questions: 1) Does the veteran 
currently have any impairment of 
respiratory function related to the 
granulomata in his right lung?  2) Does 
the veteran have any active disease 
process of the right lung related to the 
granulomata?

2.  The RO should readjudicate the 
veteran's claims for service connection 
for periodontal disease, and for service 
connection for dental occlusion, 
overbite, and crowded maxillary anterior 
dentition, with consideration of the 
revised regulations regarding service 
connection of dental conditions that were 
published at 64 Fed. Reg. 30,392 (1999) 
(codified at 38 C.F.R. §§ 3.381, 3.382, 
4.149), and that became effective in June 
1999.

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

